HERSEY, Chief Judge.
Appellee Ford Motor Credit Company entered into a long-term auto lease with Nancy Gerken. On February 8, 1987, Gerken was driving the car when an accident injuring appellant Jeff Trevisol occurred. Tre-visol sued Ford as the owner of the automobile. The trial court entered summary judgment for Ford, finding that section 324.021(9)(a), Florida Statutes (Supp.1986), absolves long-term lessors of liability under the dangerous instrumentality doctrine. We reverse on the authority of Kraemer v. General Motors Acceptance Corp., 572 So.2d 1363 (Fla.1990). See also McCloud v. Wright, 579 So.2d 298 (Fla. 4th DCA 1991). This is the same result we reached in Powis v. Ford Motor Credit Co., 575 So.2d 735 (Fla. 4th DCA 1991), a separate case arising out of the same accident.
We note that section 324.021(9)(b) does not relieve Ford of liability here. It applies only to leases requiring lessees to obtain, in addition to certain bodily injury insurance coverages, at least $50,000 in property damage insurance coverage; the lease here only required Gerken to obtain $25,000 in property damage insurance coverage, Therefore, the statute does not apply to this case.
REVERSED AND REMANDED,
DOWNEY and DELL, JJ., concur.